Name: 2014/30/EU: Decision of the European Central Bank of 29Ã August 2013 on the national central banksÃ¢ percentage shares in the key for subscription to the European Central BankÃ¢ s capital (ECB/2013/28)
 Type: Decision
 Subject Matter: EU finance;  monetary economics;  financial institutions and credit;  monetary relations
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/53 DECISION OF THE EUROPEAN CENTRAL BANK of 29 August 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (ECB/2013/28) (2014/30/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 29.3 and 29.4 thereof, Having regard to the contribution of the General Council of the European Central Bank (ECB) in accordance with the fourth indent of Article 46.2 of the Statute of the European System of Central Banks and of the European Central Bank, Whereas: (1) Decision ECB/2013/17 of 21 June 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (1) laid down with effect from 1 July 2013 the weightings assigned to those national central banks (NCBs) that were members of the European System of Central Banks (ESCB) on 1 July 2013 in the key for subscription to the ECBs capital (hereinafter the capital key weightings and the capital key respectively). (2) Article 29.3 of the Statute of the European System of Central Banks and of the European Central Bank (hereinafter referred to as the Statute of the ESCB) requires the capital key weightings to be adjusted every five years after the establishment of the ESCB by analogy with the provisions laid down in Article 29.1 of the Statute. The adjusted capital key applies with effect from the first day of the year following the year in which the adjustment occurs. (3) The last adjustment of the capital key weightings in accordance with Article 29.3 of the Statute of the ESCB was made in 2008 with effect from 1 January 2009 (2). The subsequent expansion of the ECBs capital key was made in accordance with Article 48.3 of the Statute of the ESCB in view of the accession of a new Member State to the European Union (3). (4) In accordance with Council Decision 2003/517/EC of 15 July 2003 on the statistical data to be used for the adjustment of the key for subscription to the capital of the European Central Bank (4), the European Commission provided the ECB with the statistical data to be used in determining the adjusted capital key, HAS ADOPTED THIS DECISION: Article 1 Rounding Where the European Commission provides revised statistical data to be used in adjusting the capital key and the figures do not total 100 %, the difference shall be compensated for: (i) if the total is below 100 %, by adding 0,0001 of a percentage point to the smallest share(s) in ascending order until exactly 100 % is reached, or (ii) if the total is above 100 %, by subtracting 0,0001 of a percentage point in descending order from the largest share(s) until exactly 100 % is reached. Article 2 Capital key weightings The weighting assigned to each NCB in the capital key described in Article 29 of the Statute of the ESCB shall be as follows with effect from 1 January 2014: Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 2,4778 % Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ ° (Bulgarian National Bank) 0,8590 % Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 1,6075 % Danmarks Nationalbank 1,4873 % Deutsche Bundesbank 17,9973 % Eesti Pank 0,1928 % Central Bank of Ireland 1,1607 % Bank of Greece 2,0332 % Banco de EspaÃ ±a 8,8409 % Banque de France 14,1792 % Hrvatska narodna banka 0,6023 % Banca dItalia 12,3108 % Central Bank of Cyprus 0,1513 % Latvijas Banka 0,2821 % Lietuvos bankas 0,4132 % Banque centrale du Luxembourg 0,2030 % Magyar Nemzeti Bank 1,3798 % Central Bank of Malta 0,0648 % De Nederlandsche Bank 4,0035 % Oesterreichische Nationalbank 1,9631 % Narodowy Bank Polski 5,1230 % Banco de Portugal 1,7434 % Banca NaÃ ionalÃ  a RomÃ ¢niei 2,6024 % Banka Slovenije 0,3455 % NÃ ¡rodnÃ ¡ banka Slovenska 0,7725 % Suomen Pankki 1,2564 % Sveriges Riksbank 2,2729 % Bank of England 13,6743 % Article 3 Entry into force and repeal 1. This Decision shall enter into force on 1 January 2014. 2. Decision ECB/2013/17 is repealed with effect from 1 January 2014. 3. References to Decision ECB/2013/17 shall be construed as being made to this Decision. Done at Frankfurt am Main, 29 August 2013. The President of the ECB Mario DRAGHI (1) OJ L 187, 6.7.2013, p. 15. (2) Decision ECB/2008/23 of 12 December 2008 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (OJ L 21, 24.1.2009, p. 66). (3) Decision ECB/2013/17 of 21 June 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (OJ L 187, 6.7.2013, p. 15). (4) OJ L 181, 19.7.2003, p. 43.